Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/10/2022 was filed after the mailing date of the non-final rejection on 06/09/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
The amendment filed on 10/10/2022 is acknowledged. Claims 1-39 and 53 have been canceled, claims 44, 45, 52, 54-59 have been withdrawn, and new claim 61 has been added. Claims 40-43, 46-51, 60, and 61 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 10/10/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the claim objection of claim 60 from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. In addition, new claim is hereby included in the rejections and the rejections are modified based on the amendments and new claim. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 40, 41, and 47-51 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ridden et al. (WO 2015/044669 A1) in view of Cabrera (US 2003/0099717 A1), Lichtenberg et al. (US 2005/0089496 A1), and Nielsen et al. (US 2013/0177518 A1).
Ridden et al. teach a method of treating a fungal (including Aspergillus) infection including skin infection, lung, etc., comprising local topical (pulmonary) application of a composition comprising polymer of polyhexamethylene biguanide such as PHMB (corrected from the typographic error of PHMG) and an antifungal agent including ketoconazole (active against aspergillosis) (abstract, page 3, line 4-7, line 16-21, page 4, line 9-11, page 10, line 16 and 20, page 11, line 8-12 and line 24 through page 12, line 10, page 31, line 14-18, and table A and B). 
Ridden et al. do not teach a mixture of PHMB and an alkyl and/or dialkyl oxyethylene methyl ammonium salt such as N,N-didecyl-N-methyl-poly(oxyethyl) ammonium propionate in claims 48 and 49.
This deficiency is cured by Cabrera who teaches a wide spectrum disinfecting and antiseptic composition for use in the fields of human medicine comprising didecyl-methyl-polyoxy-ethyl-ammonium propionate (abstract and paragraph 27-31); Lichtenberg et al. who teach didecylmethyl poly(oxyethyl) ammonium propionate (Bardap 26) being effective disinfectant for Aspergillus (abstract, paragraph 17, 18, 26, and 49, and claims 25 and 26) and Nielsen et al. who teach both PHMB and Bardap-26 being equivalent biocidal compounds and having synergistic effect (paragraph 23-25).
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method taught in Ridden et al. and add Bardap-26 taught by Cabrera, Lichtenberg et al., and Nielsen et al. It is generally considered to be prima facie obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose in order to form a composition that is to be used for an identical purpose based on Ridden et al., Cabrera, Lichtenberg et al., Nielsen et al.  The motivation for combining them flows from their having been used individually in the prior art, and from them being recognized in the prior art as useful for the same purpose, especially with the advantage of synergistic effect. See MPEP 2144.06	
	
Response to Applicants’ arguments:
Applicants argue that none of the prior art teach therapeutically effective amount of either a polymeric biguanide or an alkyl/dialkyl oxyethylene ammonium salt. 
However, this argument is not deemed persuasive. As stated in the rejection above and in the previous office action, Nielsen et al. teach both PHMB and Bardap-26 being equivalent biocidal compounds and having synergistic effect, Lichtenberg et al. teach Bardap 26 being effective disinfectant for Aspergillus, Ridden et al. teach PHMB being suitable in a formulation for treating a fungal (including Aspergillus) infection including lung, and Cabrera teaches Bardap-26 being suitable as human medicine, a person of ordinary skill in the art before the effective filing date of the claimed invention would use both PHMB and Bardap-26 as antifungal agents for treating Aspergillus infection in human, i.e., therapeutically effective amounts of both PHMB and Bardap-26.

Applicants argue that Bardap-26 for nasal, pulmonary, and/or bronchial administration treating human is not scientifically supported by Larson (in IDS filed on 10/10/2022) who teach all studies quaternary ammoniums (QAC) having pulmonary irritant effect while Bardap-26 is a QAC.
However, this argument is not deemed persuasive. First of all, Bardap-26 is a polyethoxylated QAC, not the same as the studied QACs (BAC, HTA, CPC, and DDA) in Larson. Secondly, if all QACs, including polyethoxylated QAC Bardap-26, having pulmonary irritant effect; then the instant invention would be rejected as not enabled. Thirdly, according to US 2012/0121653 A1 ethoxylated trialkyl ammonium salt is suitable for pulmonary administration (claims 29 and 34) while the trialkyl in an ethoxylated trialkyl ammonium salt can be dimethyl dodecyl according to US 8,709,169 B2 (column 3, line 6-10), i.e., the three alkyl groups are not necessarily the same.

Applicant’s argument based on the declaration filed on 03/22/2022 were addressed in the office action dated 06/09/2022.

Applicant’s argument of none of Ridden et al, Nielsen et al., Lichtenberg et al., and Cabrera motivating a person of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention is addressed in the 1st response above.

Claims 42, 43, and 46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ridden et al. (WO 2015/044669 A1), Cabrera (US 2003/0099717 A1), Lichtenberg et al. (US 2005/0089496 A1), and Nielsen et al. (US 2013/0177518 A1), as applied to claims 40, 41, and 47-51, and further in view of Kousha et al. (Pulmonary aspergillosis: a clinical review: https://err.ersjournals.com/content/errev/20/121/156.full.pdf).
The teachings of Ridden et al. are discussed above and applied in the same manner.
Ridden et al. do not specify the aspergillosis being invasive pulmonary aspergillosis and being acute invasive aspergillosis of human or animal having an immunodeficiency.
This deficiency is cured by Kousha et al. who teach aspergillosis including invasive pulmonary aspergillosis occurs primarily in patients with severe immunodeficiency (abstract and figure 1).
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in Ridden et al. and Kousha et al. to specify the aspergillosis in the method taught by Ridden et al. being invasive pulmonary aspergillosis and being acute invasive aspergillosis of human or animal having an immunodeficiency. Aspergillosis including invasive pulmonary aspergillosis occurs primarily in patients with severe immunodeficiency was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been known in the prior art. 

Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the above rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Claims 60 and 61 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ridden et al. (WO 2015/044669 A1), Cabrera (US 2003/0099717 A1), Lichtenberg et al. (US 2005/0089496 A1), and Nielsen et al. (US 2013/0177518 A1), as applied to claims 40, 41, 47-51, and 53, and further in view of Srinivasan et al. (Overcoming antifungal resistance, Drug Discov Today Technol. 2014 March).
The teachings of Ridden et al. are discussed above and applied in the same manner.
Ridden et al. do not specify the fungal infection being caused by an azole resistant fungal.
This deficiency is cured by Srinivasan et al. who teach there is azole antifungal resistance fungus (table 1 on page 12).
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in Ridden et al. to specify the fungus t be treated in the method taught by Ridden et al. being azole antifungal resistance fungus. Fungus develops azole antifungal resistance was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Response to Applicants’ arguments:
Applicants argue that the experimental results in table 1 in example 1 in the instant specification demonstrate the combination of PHMB and Bardap-26 having significantly low MIC for the azol resistant Aspergillus.
However, this argument is not deemed persuasive. Nielsen et al.’s teachings of PHMB and Bardap-26 being equivalent biocidal compounds and having synergistic effect and the teachings of Ridden et al. (PHMB suitable in human lung), Cabrera (Bardap-26 in human medicine), and Lichtenberg et al. (Bardap 26 being effective disinfectant for Aspergillus) provided sufficient motivation for a person of ordinary skill in the art to use the combination of PHMB and Bardap-26 in treating fungal infection in lung locally and the efficacy of combination of PHMB and Bardap-26 on azol resistant Aspergillus infection in lung would be an inherent property.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612